COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Casa Palmira, L.P.,                             §                No. 08-18-00009-CV

                        Appellant,                §                   Appeal from the

  v.                                              §                  171st District Court

  Taylor Child Care, L.P. a/k/a Taylor Child      §              of El Paso County, Texas
  Care, Limited, and Michael W. Hicks,
                                                  §                (TC# 2015DCV1729)
                         Appellee.
                                              §
                                            ORDER

       Pending before the Court is Appellant’s unopposed motion to extend the abatement of the
appeal in order for the trial court to consider Appellant’s request to file amended findings of fact
and conclusions of law. The motion is GRANTED.
       In the event the trial court finds it appropriate to file amended or additional findings of fact
and conclusions of law, the trial court is directed to file same with the El Paso County District
Clerk no later than December 4, 2018. The District Clerk is directed to prepare and file a
supplemental clerk’s record containing the amended or additional findings of fact and conclusions
of law with the Clerk of this Court within ten days after the findings and conclusions are filed with
the District Clerk. The appeal will be reinstated by order of the Court after the supplemental
clerk’s record is filed, and the deadline for the Appellant’s brief will be established in that order.
In the event the findings and conclusions cannot be filed by the deadline set forth above, Appellant
shall file a motion with the Court requesting an extension of the abatement. The motion must
include the facts relied on to reasonably explain the need for the extension. See TEX.R.APP.P.
10.5(a)(1).

       IT IS SO ORDERED this 29thday of October, 2018.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.